16-13534-mkv         Doc 2      Filed 12/19/16       Entered 12/19/16 13:46:33     Main Document
                                                    Pg 1 of 18


BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
(212) 885-5000
Rick Antonoff
Barry N. Seidel
Evan J. Zucker

Attorneys for State Corporation “Deposit Insurance
Agency” in its Capacity as Trustee and Foreign
Representative for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

        FOREIGN ECONOMIC                                           Chapter 15
        INDUSTRIAL BANK LIMITED,
        “VNESHPROMBANK” LTD.,                                      Case No. 16-13534 ( )


                     Debtor in a Foreign Proceeding.
---------------------------------------------------------------x



                      VERIFIED PETITION UNDER CHAPTER 15 FOR
                     RECOGNITION OF FOREIGN MAIN PROCEEDING
16-13534-mkv             Doc 2     Filed 12/19/16           Entered 12/19/16 13:46:33                        Main Document
                                                           Pg 2 of 18


                                                    Table of Contents

I.      JURISDICTION AND VENUE ..........................................................................................1
II.     BACKGROUND .................................................................................................................2
        A.        Commencement Of Russian Insolvency Proceeding ...............................................2
        B.        Overview Of The Bank’s Business ..........................................................................2
        C.        Events Leading Up To, And Current Status Of,
                  The Russian Insolvency Proceeding ........................................................................3
        D.        Pending Litigation In The United States District
                  Court For the Southern District of New York .........................................................5
III.    RELIEF REQUESTED ........................................................................................................7
IV.     BASIS FOR RECOGNITION AND RELIEF REQUESTED.............................................8
        A.        The Petition Satisfies The Requirements Of Chapter 15
                  And The Russian Insolvency Proceeding Is Entitled To
                  Recognition As A Foreign Main Proceeding ...........................................................8
                  i.         The Russian Insolvency Proceeding
                             is a “Foreign Proceeding” ............................................................................8
                  ii.        The DIA Is An Appropriate
                             “Foreign Representative” ...........................................................................10
                  iii.       The Petition Meets the Requirements
                             of 11 U.S.C. § 1515 ...................................................................................11
        B.        The DIA Is Entitled To Relief Under
                  11 U.S.C. § 1520 ....................................................................................................12
        C.        Additional Relief Under 11 U.S.C. § 1521 Is
                  Necessary And Appropriate ...................................................................................13
V.      RESERVATION OF RIGHTS ..........................................................................................15
VI.     SATISFACTION OF LOCAL BANKRUPTCY RULE 9013-1(A) .................................15
VII.    HEARING DATE AND NOTICE.....................................................................................15
VIII.   CONCLUSION ..................................................................................................................16




                                                                  i
16-13534-mkv       Doc 2     Filed 12/19/16     Entered 12/19/16 13:46:33           Main Document
                                               Pg 3 of 18


        State Corporation “Deposit Insurance Agency” (“DIA”), the trustee and foreign

representative of the Foreign Economic Industrial Bank Limited, “Vneshprombank” Ltd. (the

“Bank” or “Debtor”) in the Bank’s pending insolvency proceeding (the “Russian Insolvency

Proceeding”) under the Russian Federation Federal Law No 127-FZ “On Insolvency

(Bankruptcy)” (the “Russian Bankruptcy Law”), 1 respectfully files this Verified Petition Under

Chapter 15 for Recognition of Foreign Main Proceeding (the “Verified Petition”). 2 The Verified

Petition, along with all certified documents, statements, lists and documents required under the

Bankruptcy Code and the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

filed contemporaneously herewith, is filed in furtherance of (i) the Official Form Petition

(collectively, with this Verified Petition, the “Petition”) filed pursuant to sections 1504 and 1515

of Title 11 of the United States Code (the “Bankruptcy Code”) commencing a case under chapter

15 ancillary to the Russian Insolvency Proceeding; and (ii) seeking recognition of the Russian

Insolvency Proceeding as a “foreign main proceeding.”

                                              I.
                                   JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, sections 109 and 1501 of the Bankruptcy Code, the Standing Order of Referral of Cases to

Bankruptcy Judges of the United States District Court for the Southern District of New York

(Ward, Acting CJ.), dated July 10, 1984, and the Amended Standing Order of Reference M-431




1
       An English version of the Russian Bankruptcy Law is attached as Exhibit A to the Russian
Counsel Declaration (as defined in footnote 2 below).
2
        Filed contemporaneously with this Verified Petition is the Declaration of Sergey Sokolov in
Support of Verified Petition Under Chapter 15 for Recognition of Foreign Main Proceeding (the
“Russian Counsel Declaration”). All exhibits referred to herein are attached to the Russian Counsel
Declaration. In addition, all capitalized terms not otherwise defined herein have the meaning ascribed to
them in the Russian Counsel Declaration.
16-13534-mkv      Doc 2     Filed 12/19/16    Entered 12/19/16 13:46:33          Main Document
                                             Pg 4 of 18


dated January 31, 2012 (Preska, Acting CJ). This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(P).

         2.     Venue is proper in this District pursuant to 28 U.S.C. § 1410.

                                            II.
                                        BACKGROUND

    A.    Commencement Of Russian Insolvency Proceeding

         3.     On March 11, 2016, on application of the Central Bank of Russia, the Moscow

Arbitration Court declared the Bank insolvent and commenced a bankruptcy proceeding under

the Russian Bankruptcy Law (the “Commencement Order”). A copy of the Commencement

Order is attached to the Russian Counsel Declaration as Exhibit B. The Commencement Order

appointed the DIA 3 as the trustee for the Bank.        Thereafter, in accordance with Russian

Bankruptcy Law, the DIA on March 16, 2016 sent a report to the Moscow Arbitration Court

designating Korzhenkova Natalia Igorevna as the authorized representative, with power of

attorney, to act on behalf of the DIA in respect of the Russian Insolvency Proceeding. Russian

Counsel Declaration at Exhibit C. On November 10, 2016, the DIA sent a report to the Moscow

Arbitration Court indicating that as of November 7, 2016 Khalizev Aleksandr Victorovich

succeeded Ms. Korzhenkova as the authorized representative to act on behalf of the DIA in

respect of the Russian Insolvency Proceeding. Russian Counsel Declaration at Exhibits D and E.

The Russian Insolvency Proceeding remains pending (see discussion infra at Section II.C.)

    B.    Overview Of The Bank’s Business

         4.     The Bank has been privately owned by, among others, Ms. Larisa Markus. The

Bank was incorporated as a limited liability company under the federal laws of the Russian

Federation in July 1995. On July 3, 1995 the Central Bank of Russia issued the Bank its license

3
       The DIA is a Russian state corporation providing bank deposit insurance for Russian licensed
banks and acts as a trustee for banks in liquidation.

                                                 2
16-13534-mkv        Doc 2    Filed 12/19/16     Entered 12/19/16 13:46:33           Main Document
                                               Pg 5 of 18


(Registration No. 3261). Since receiving its first license in 1995, the Bank was granted a general

banking license in 2001 and joined a deposit insurance system in 2004. The Bank’s headquarters

are located in Moscow and, until its banking license was revoked in January 2016, the Bank

operated in 7 federal districts of Russia.

         5.     The Bank specialized in lending to medium-sized and large businesses. It was

one of the 40 largest lenders in Russia in terms of assets.            The Bank mainly engaged in

traditional banking businesses of corporate loans, guarantees, and other fee-based products

marketed to corporate clients.

         6.     As of October 1, 2015, the Bank reported assets worth RUB 284.6 billion and

equity capital of RUB 16.6 billion. 4

         7.     Ms. Markus served as the Bank’s President and member of its Managing Board

and Board of Directors.

    C.    Events Leading Up To, And Current Status Of, The Russian Insolvency Proceeding

         8.     After investigating the Bank, the Central Bank of Russia, on December 18, 2015,

appointed a temporary administrator to oversee the Bank. As a result of concerns regarding the

Bank’s liquidity and the violation of certain minimum capital requirements, the Central Bank of

Russia, on December 22, 2015, imposed a moratorium on the Bank’s payment of creditor claims.

         9.     In connection with such moratorium, on December 22, 2015, Ms. Markus was

arrested on suspicion of a “large-scale” fraud. According to news reports:

                Auditors reviewing Vneshprombank’s liquidity found a $2.4
                billion hole in its finances, the largest ever uncovered for a Russian
                bank.     Investigators have accused Ms. Markus and others
                connected to the bank of embezzling about $13 million from




4
         As of November 8, 2016, 10 Russian rubles were equal in value to 16 U.S. cents.

                                                    3
16-13534-mkv      Doc 2     Filed 12/19/16       Entered 12/19/16 13:46:33        Main Document
                                                Pg 6 of 18


               clients’ accounts and investing some of that money abroad. She
               has denied the charges. 5

         10.   According to investigators, Ms. Markus and accomplices caused the Bank to enter

into lending agreements with affiliated companies that had no intention of repaying, and failed to

repay, the money borrowed from the Bank. Additionally, upon information and belief, Ms.

Markus transferred Bank assets (including cash and real estate properties) directly or indirectly

to her family members. According to the criminal investigation, based on an analysis of only 4

loan agreements, the damage suffered by the Bank from the alleged fraud has been estimated at

RUB 877 million (over $13.5 million). Once the investigation is concluded, the DIA suspects

that the damage suffered by the Bank from the alleged fraud will be significantly higher. The

DIA believes the funds embezzled by Ms. Markus found their way into the United States and

were used, in part, to purchase New York real estate.

         11.   Investigators have alleged that Mr. Bedzhamov (Ms. Markus’s brother)

knowingly played a part in the fraudulent schemes devised by Ms. Markus. Upon information

and belief, Mr. Bedzhamov fled from Russia to Monaco and is seeking asylum in Monaco. The

Moscow Tverskoi Court, on February 5, 2016, sanctioned his arrest in absentia. Mr. Bedzhamov

is currently on an international wanted list.

         12.   According to the Central Bank of Russia’s investigation, the Bank’s liabilities

exceed its assets by about RUB 214.5 billion (over $3,364,970,895.00 as of November 18,

2016).




5
        Patrick Revell, In Mix of Russian Sports, Politics and Business, a Bobsled Leader in Exile, The
New York Times, Feb. 25, 2016, http://www.nytimes.com/2016/02/25/sports/olympics/russian-bobsled-
presidents-saga-reflects-russian-sport-woes.html?_r=0 (last visited Oct. 25, 2016)

                                                   4
16-13534-mkv      Doc 2     Filed 12/19/16    Entered 12/19/16 13:46:33        Main Document
                                             Pg 7 of 18


        13.    The Central Bank of Russia decided against rehabilitating the Bank, revoked its

license on January 21, 2016 and commenced the Russian Insolvency Proceeding on March 11,

2016.

        14.    The main goal of the DIA in the Russian Insolvency Proceeding is to ensure the

rights of all of the Bank’s creditors. To achieve this goal, the DIA, among other things, timely

verifies creditors’ claims, manages the bankruptcy estate, traces and challenges transactions that

did not benefit the estate, and, on behalf of the Bank, pursue actions against persons that

contributed to the Bank’s failure. In that regard, the DIA is empowered to pursue any legal

actions to recover the Bank’s assets illegally transferred out of the Bank, even if such transfers

were to third parties located outside of Russia.

        15.     The notice of the Debtor’s creditors’ claims bar date was published on February

6, 2016 in the newspaper “Kommersant” and “Bulletin of the Bank of Russia.” On June 17,

2016 a meeting of the Debtor’s creditors was held in Moscow.

        16.    As of October 1, 2016, the DIA received claims from over 11,000 claimants for a

total amount of approximately RUB 230 billion (approximately $3.6 billion).

        17.    Additionally, as of October 1, 2016, the DIA holds RUB 3.3 billion on deposit in

the Central Bank of Russia for the benefit of the Bank’s creditors. The DIA expects to be able to

pay creditors their pro rata share of such assets less costs of administration. Currently, it is

expected that general unsecured creditors of the Bank will receive at least 12% of their allowed

claims. That percentage will increase to the extent that the DIA is successful in recovering assets

fraudulently or otherwise wrongly transferred by the Bank.

 D.     Pending Litigation In The United States District
        Court For the Southern District of New York

        18.    As part of Ms. Markus’ fraudulent scheme, allegations have been made that Ms.

Markus formed numerous limited liability companies in New York including (1) LM-31B, LLC;
                                                   5
16-13534-mkv      Doc 2    Filed 12/19/16     Entered 12/19/16 13:46:33      Main Document
                                             Pg 8 of 18


(2) LM-27D, LLC; (3) LM-24C, LLC; (4) LM-23H, LLC; (5) LM-20A, LLC; (6) LM-18W,

LLC; (7) LM-10C, LLC; and (8) LM Management, LLC (collectively the “New York LLCs”).

Each of the New York LLCs was seemingly created for the sole purpose of owning a specific

condominium or cooperative apartment unit in New York City. Upon information and belief, the

funds used by the New York LLCs to purchase these properties came from funds held by the

Bank for its customers and unlawfully transferred, directly or indirectly, by the Bank to the New

York LLCs.

       19.     On March 22, 2016, Panabroker Protecting and Indemnity Association, S.A.

(“Panabroker”), a Panamanian company and an alleged creditor of the Bank, commenced an

action in the United States District Court for the Southern District of New York against the Bank

and the New York LLCs (the “SDNY Litigation”). See Panabroker Protecting and Indemnity

Association, S.A. v. Vneshprombank, et al., Case No. 16-cv-02120 (ALC) (S.D.N.Y. 2016). An

amended complaint was filed by Panabroker on July 26, 2016. According to Panabroker, it is

owed approximately $1,570,421.93 from the Bank for commissions earned pursuant to certain

agreements between the Bank and Panabroker. The complaint alleges claims against the Bank

for breach of contract and violations of the Racketeer Influenced and Corrupt Organizations Act.

It additionally alleges claims against the New York LLCs for unjust enrichment and violations of

the Racketeer Influenced and Corrupt Organizations Act.

       20.     The Bank has not been served with Panabroker’s complaint and has not answered

or otherwise appeared in the SDNY Litigation. Nonetheless, it appears that Panabroker served

the NY LLCs with the complaint inasmuch as the NY LLCs have filed a motion to dismiss the

claims asserted against them in the SDNY Litigation. The motion to dismiss is still being briefed

and is expected to be heard in early 2017.



                                                6
16-13534-mkv         Doc 2   Filed 12/19/16     Entered 12/19/16 13:46:33           Main Document
                                               Pg 9 of 18


        21.     In the SDNY Litigation, Panabroker alleges that the NY LLCs are liable for

Panabroker’s claims against the Bank. (See ¶¶ 28 – 39 in the Panabroker Amended Complaint

attached as Exhibit G to the Russian Counsel Declaration.) Panabroker has alleged that the real

estate owned by the NY LLCs was purchased by Ms. Markus using funds wrongfully and

illegally appropriated from the Bank.

        22.     If the property owned by the NY LLCs rightfully belongs to the Bank, it is

property that should be turned over to the DIA for the benefit of all of the Bank’s creditors, not

just Panabroker.      Upon entry of an order recognizing this chapter 15 petition, the SDNY

Litigation will be stayed. The DIA intends to investigate and determine whether the Bank has

claims against the NY LLCs and other parties located in the United States. 6

                                              III.
                                      RELIEF REQUESTED

        23.     The DIA seeks entry of an order substantially in the form of the Proposed Order

attached hereto and pursuant to sections 105(a), 1507(a), 1509(b), 1515, 1517, 1520, 1521 of the

Bankruptcy Code, that:

                a.      grants the Petition in this case and recognizes the Russian Insolvency
                        Proceeding as foreign main proceedings pursuant to section 1517 of the
                        Bankruptcy Code;

                b.      recognizes the DIA as the “foreign representative” of the Debtor as
                        defined in section 101(24) of the Bankruptcy Code in respect of the
                        Russian Insolvency Proceeding;

                c.      gives full force and effect and grants comity in the United States to the
                        Commencement Order;

                d.      permanently enjoins all parties from commencing or taking any action in

6
        The DIA is not aware of any imminent threat by the NY LLCs to transfer or encumber the
property owned by the NY LLCs or otherwise frustrate the claims of the DIA against them before they are
adjudicated. The DIA reserves the right to seek provisional relief from the Court (including the entry of
an order enjoining the NY LLCs from further transferring or encumbering their property until the DIA’s
claims are adjudicated) should circumstances warrant such relief.

                                                   7
16-13534-mkv        Doc 2   Filed 12/19/16     Entered 12/19/16 13:46:33        Main Document
                                             Pg 10 of 18


                       the United States to obtain possession of, exercise control over, or assert
                       claims against the Debtor or its property; and

               e.      grants such other and further relief as the Court deems just and proper.

                                          IV.
                                BASIS FOR RECOGNITION
                                AND RELIEF REQUESTED

 A.     The Petition Satisfies The Requirements Of Chapter 15 And The Russian
        Insolvency Proceeding Is Entitled To Recognition As A Foreign Main Proceeding

       24.      Section 1517(a) of the Bankruptcy Code provides that the Court shall enter “an

order recognizing a foreign proceeding as a foreign main proceeding if (1) such foreign

proceeding is a foreign main proceeding within the meaning of section 1502 [of the Bankruptcy

Code], (2) the foreign representative applying for recognition is a person or body, and (3) the

petition meets the requirements of section 1515” of the Bankruptcy Code. 11 U.S.C. § 1517; In

re Oversight & Control Comm’n of Avánzit, S.A., 385 B.R. 525, 532 (Bankr. S.D.N.Y. 2008).

       25.     As set forth below, the Russian Insolvency Proceeding should be recognized as a

foreign main proceeding and the Commencement Order should be recognized and enforced

because this chapter 15 case was properly commenced by a duly authorized foreign

representative, the Russian Insolvency Proceeding qualifies as a foreign proceeding, and the

foreign proceeding is pending in the country where the Bank has its center of main interests.

       i.      The Russian Insolvency Proceeding is a “Foreign Proceeding”

       26.     Section 101(23) of the Bankruptcy Code defines a “foreign proceeding” as:

               a collective judicial or administrative proceeding in a foreign
               country, including an interim proceeding, under a law relating to
               insolvency or adjustment of debt in which proceeding the assets
               and affairs of the debtor are subject to control or supervision by a
               foreign court, for the purpose of reorganization or liquidation.

11 U.S.C. § 101(23). As discussed in the Russian Counsel Declaration, the Russian Insolvency

Proceeding is a judicial proceeding brought under the Russian Bankruptcy Law and is supervised

                                                 8
16-13534-mkv       Doc 2     Filed 12/19/16     Entered 12/19/16 13:46:33        Main Document
                                              Pg 11 of 18


by a Russian court. The Russian Bankruptcy Law provides for a controlled procedure designed

to maximize the value of the Bank’s assets, to realize these for the purpose of equitable

distribution among the Bank’s depositors and other creditors, and, where the claims of the

Bank’s creditors have been satisfied in full, enable the Bank to avoid liquidation and recover its

solvency.

        27.     There can be no doubt that the Russian Insolvency Proceeding qualifies as a

foreign proceeding. The court in Russia has exercised its authority, held hearings and issued

rulings (including the appointment of the DIA as the Bank’s trustee). Additionally, the Russian

Insolvency Proceeding is not for the benefit of a single creditor, but rather the Bank’s entire

creditor body, and is for the purpose of liquidating the Bank’s assets. Accordingly, the Russian

Insolvency Proceeding qualifies as a judicial proceeding in a foreign country.

        28.     In addition to qualifying as a “foreign proceeding” under section 101(23), the

Russian Insolvency Proceeding qualifies as a “foreign main proceeding,” which is defined in the

Bankruptcy Code as “a foreign proceeding pending in the country where the debtor has the

center of its main interests.” 11 U.S.C. § 1502(4); see also 11 U.S.C. § 1517(b)(1) (providing

that an order of recognition of a foreign main proceeding shall be entered if the foreign

proceeding that is subject to the petition “is pending in the country where the debtor has the

center of its main interests”).

        29.     The Bankruptcy Code does not define or provide a conclusive test for determining

the location of a debtor’s center of main interests (“COMI”). However, “[i]n the absence of

evidence to the contrary,” there is a statutory presumption that a debtor’s “registered office” is its

COMI. See 11 U.S.C. § 1516(c). When considering a debtor’s COMI, courts may consider the

analogous concept of an entity’s “principal place of business” or “nerve center.” As such, in

determining a debtor’s COMI, the Court of Appeals for the Second Circuit has held that “the

                                                  9
16-13534-mkv        Doc 2     Filed 12/19/16     Entered 12/19/16 13:46:33         Main Document
                                               Pg 12 of 18


relevant principle . . . is that the COMI lies where the debtor conducts its regular business, so that

[it] is ascertainable by third parties. . . . Among other factors that may be considered are the

location of headquarters, decision-makers, assets, creditors, and the law applicable to most

disputes.” Morning Mist Holdings Ltd. v. Krys (In re Fairfield Sentry Ltd.), 714 F.3d 127, 130

(2d Cir. 2013).

       30.        Here, the Bank’s registered office and principal place of business is located in

Moscow, Russia. A majority of all decisions was made in the Bank’s Moscow office and

substantially all the Bank’s creditors are located in Russia. Accordingly, it is beyond dispute that

the COMI for the Debtor is Russia.

        ii.       The DIA Is An Appropriate “Foreign Representative”

       31.        The term “foreign representative” is defined in section 101(24) of the Bankruptcy

Code as follows:

                  [A] person or body, including a person or body appointed on an
                  interim basis authorized in a foreign proceeding to administer the
                  reorganization or the liquidation of the debtor’s assets or affairs or
                  to act as a representative of such foreign proceeding.

11 U.S.C. § 101(24).

       32.        As set forth in the Commencement Order, the DIA was appointed by the court in

Russia and is duly authorized to act as a trustee for the Bank.            As a trustee, the DIA is

responsible for, among other things, preserving the Bank’s property, compiling a register of

creditors’ claims, notifying creditors of the commencement of the Russian Insolvency

Proceeding, and preparing for the first meeting of creditors. Additionally, the DIA is authorized

under Article 189.78 of the Russian Bankruptcy Law to commence this Petition and seek

recognition of the Russian Insolvency Proceeding. See Russian Counsel Declaration at ¶ 12 (it is

the obligation of the DIA, as trustee, to take measures to find and recover the Bank’s assets and


                                                   10
16-13534-mkv            Doc 2    Filed 12/19/16     Entered 12/19/16 13:46:33     Main Document
                                                  Pg 13 of 18


the DIA is authorized, inter alia, to file any application necessary to search, find and recover the

Bank’s assets).

       iii.       The Petition Meets the Requirements of 11 U.S.C. § 1515

       33.        The third and final requirement for recognition of a foreign proceeding under

section 1517(a) of the Bankruptcy Code is that the petition for recognition meets the procedural

requirements of section 1515 of the Bankruptcy Code. 11 U.S.C. § 1517(a)(3). Specifically,

section 1515 of the Bankruptcy Code provides that:

                  (b)      A petition for recognition shall be accompanied by—

                           (1)     a certified copy of the decision commencing such
                                   foreign proceeding and appointing the foreign
                                   representative;

                           (2)     a certificate from the foreign court affirming the
                                   existence of such foreign proceeding and of the
                                   appointment of the foreign representative; or

                           (3)     in the absence of evidence referred to in paragraphs
                                   (1) and (2), any other evidence acceptable to the
                                   court of the existence of such foreign proceeding
                                   and of the appointment of the foreign
                                   representative.

                  (c)      A petition for recognition shall also be accompanied by a
                           statement identifying all foreign proceedings with respect
                           to the debtor that are known to the foreign representative.

                  (d)      The documents referred to in paragraphs (1) and (2) of
                           subsection (b) shall be translated into English. The court
                           may require a translation into English of additional
                           documents.

11 U.S.C. § 1515.

       34.        Here, all of those procedural requirements have been satisfied. In accordance

with sections 1515(b)(1)-(2) and (d) of the Bankruptcy Code, the DIA has submitted documents,

translated into English, which evidence the existence of the Russian Insolvency Proceeding and

the appointment of the DIA as foreign representative thereof. See Exhibits A through F to the
                                                     11
16-13534-mkv        Doc 2    Filed 12/19/16     Entered 12/19/16 13:46:33       Main Document
                                              Pg 14 of 18


Russian Counsel Declaration.         Additionally, in accordance with section 1515(c) of the

Bankruptcy Code, the Declaration of Khalizev Aleksandr Victorovich contains a statement

identifying the Russian Insolvency Proceeding as the only foreign insolvency proceeding

currently pending with respect to the Debtor. See Declaration of Khalizev Aleksandr Victorovich

on Behalf of the DIA, as Foreign Representative, Pursuant to 11 U.S.C. § 1515 and in Support of

Verified Petition and Recognition Hearing, filed contemporaneously herewith, at ¶ 7. Finally,

pursuant to Bankruptcy Rule 1007(a)(4), the required lists and statements were included with the

Petition.

          35.    As set forth above, each of the prerequisites to recognition under section 1517 has

been met. Accordingly, the DIA respectfully requests that the Court recognize (i) the Russian

Insolvency Proceeding as a foreign main proceeding and (ii) the DIA as a foreign representative.

 B.         The DIA Is Entitled To Relief Under 11 U.S.C. § 1520

          36.    Upon recognition of the Russian Insolvency Proceeding as a foreign main

proceeding, section 1520 of the Bankruptcy Code prescribes certain forms of relief available to

the DIA and respecting the Debtor’s property within the territorial jurisdiction of the United

States. Such relief is granted automatically as a consequence of recognition and requires no

further showing by the DIA to obtain such relief.

          37.    Specifically, section 1520 of the Bankruptcy Code provides for the following

relief:

                 (1)    sections 361 and 362 apply with respect to the debtor and
                        the property of the debtor that is within the territorial
                        jurisdiction of the United States;

                 (2)    sections 363, 549, and 552 apply to a transfer of an interest
                        of the debtor in property that is within the territorial
                        jurisdiction of the United States to the same extent that the
                        sections would apply to property of an estate;


                                                 12
16-13534-mkv       Doc 2     Filed 12/19/16     Entered 12/19/16 13:46:33        Main Document
                                              Pg 15 of 18


                 (3)    unless the court orders otherwise, the foreign representative
                        may operate the debtor’s business and may exercise the
                        rights and powers of a trustee under and to the extent
                        provided by sections 363 and 552; and

                 (4)    section 552 applies to property of the debtor that is within
                        the territorial jurisdiction of the United States

11 U.S.C. § 1520.

         38.     Therefore, upon recognition, the Debtor is entitled to the benefit of the automatic

stay provided under section 362(a) of the Bankruptcy Code in respect of all actions and

proceedings against the Debtor, including the SDNY Litigation, and the Debtor’s property in the

United States.

    C.   Additional Relief Under 11 U.S.C. § 1521 Is Necessary And Appropriate

         39.     In addition to the relief automatically provided by section 1520 of the Bankruptcy

Code, section 1521 of the Bankruptcy Code provides that the court may grant a foreign

representative “any appropriate relief” subject to certain limitations (which do not apply here)

where necessary to effectuate the purpose of chapter 15. Such relief may “include,” among other

relief, the “providing for the examination of witnesses, the taking of evidence or the delivery of

information concerning the debtor’s assets, affairs, rights, obligations or liabilities.” 11 U.S.C. §

1521.

         40.     Courts have held that section 1521(a)(4) provides for not only the examination of

witnesses but the production of documents. See In re Pro-Fit Holdings Ltd., 391 B.R. 850, 860

(Bankr. C.D. Cal. 2008) (relief under section 1521(a)(4) “includes the examination of witnesses

pursuant to Rule 2004 and the delivery of information concerning the debtor’s assets, affairs,

rights, obligations or liabilities[.]”); 7 In re SPhinX Ltd., 351 B.R. 103, 113 (Bankr. S.D.N.Y.


7
  Bankruptcy Rule 2004 provides an additional ground for seeking discovery in a chapter 15 proceeding.
In re Glitnir banki hf., No. 08-14757 (SMB), 2011 WL 3652764, at *6 (Bankr. S.D.N.Y. Aug. 19, 2011).

                                                 13
16-13534-mkv        Doc 2    Filed 12/19/16     Entered 12/19/16 13:46:33           Main Document
                                              Pg 16 of 18


2006) (recognizing various forms of relief available to a foreign representative in chapter 15

proceedings, including “the examination of witnesses and the delivery of information”); see also

8 Collier on Bankruptcy ¶ 1521.02 (16th ed. rev. 2012) (“Subsection 1521(a)(4) enables

discovery.”). 8

        41.       The DIA seeks, upon recognition of the Russian Insolvency Proceeding, to take

the discovery of all entities related to, affiliated with, owned, or controlled by Ms. Markus,

including the NY LLCs. As set forth above, Ms. Markus with accomplices may have unlawfully

transferred, directly or indirectly, money held on deposit at the Bank to persons or entities in the

United States or have used banks in the United States to channel such money to other

jurisdictions. Consequently, discovery in the United States is necessary to find and recover the

Bank’s assets for the benefit of its depositors and other creditors. The issuance of a subpoena

compelling the production of documents and the attendance at a deposition by parties who have,

or may have, knowledge of the whereabouts of estate assets is consistent with the fundamental

policies of the Russian Bankruptcy Law and the Bankruptcy Code.




The purpose of a Rule 2004 examination is to aid in the discovery of assets and any third party who can
be shown to have a relationship with the debtor can be made subject to a Rule 2004 investigation. In re
Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993), aff’d, 17 F.3d 600 (2d Cir. 1994). In the
context of a chapter 15 case, the scope of an examination, under Rule 2004 is set forth in section
1521(a)(4). In re Glitnir banki hf., No. 08-14757 (SMB), 2011 WL 3652764, at *6.
8
  Additionally, 28 U.S.C. § 1782 provides that a federal court where a person resides or is found “may
order him to give his testimony or statement or to produce a document or other thing for use in a
proceeding in a foreign or international tribunal.” Courts have relied on Section 1782 in granting
discovery for use in a foreign bankruptcy proceeding. See, e.g., In re Lancaster Factoring Co., 90 F.3d
38 (2d Cir. 1996). Section 1782 allows discovery in aid of an ongoing adversarial proceeding for the
purpose of “pursu[ing] potential claims against third parties” as well as the “equally legitimate goals of
reconstructing financial records, evaluating key transactions and identifying and recovering the debtors’
assets.” In re Application of Hill, 2005 WL 1330769, *5 (S.D.N.Y. June 3, 2005); Intel Corp. v.
Advanced Micro Devices, Inc., 542 U.S. 241, 259 (2004).

                                                   14
16-13534-mkv       Doc 2     Filed 12/19/16     Entered 12/19/16 13:46:33        Main Document
                                              Pg 17 of 18


                                           V.
                                  RESERVATION OF RIGHTS

       42.       Pursuant to sections 1519(a) and 1521(a) of the Bankruptcy Code, the DIA hereby

reserves all rights to seek, at any point (either before or after a change in circumstances under

section 1518 of the Bankruptcy Code), further and other relief from this Court that may be

necessary to implement the Russian Insolvency Proceeding and to effectuate the purposes of

chapter 15.

                                    VI.
              SATISFACTION OF LOCAL BANKRUPTCY RULE 9013-1(a)

       43.       This Verified Petition contains citations to the relevant authorities and therefore,

satisfies Rule 9013-1(a) of the Local Rules for the United States Bankruptcy Court for the

Southern District of New York. Notwithstanding the foregoing request, the DIA reserves the

right to file an appropriate memorandum of law should it become necessary under the

circumstances.

                                          VII.
                                HEARING DATE AND NOTICE

       44.       The DIA requests that the Court set a date for a hearing (the “Hearing Date”)

pursuant to section 1517(c) of the Bankruptcy Code and Local Bankruptcy Rule 2002-2 to

approve the Petition and recognize the Russian Insolvency Proceeding as a foreign main

proceeding. If no objections to this Petition are filed by the date ordered for such objections, the

DIA requests that the Court enter the Proposed Order recognizing the Russian Insolvency

Proceeding as a foreign main proceeding without a hearing.

       45.       The DIA submits that when the Hearing Date has been set by the Court, notice

will be given as reasonable and appropriate and consistent with Bankruptcy Rule 2002(q) and

Local Bankruptcy Rule 2002-4.


                                                  15
 16-13534-mkv         Doc 2     Filed 12/19/16         Entered 12/19/16 13:46:33          Main Document
                                                     Pg 18 of 18




       -16.    In furtherance of this request, contemporaneously herewith, the DIA has filed the

Application for Order Sclied11/i11g Jlearing on Chapter 15 Petition and Specifying Form and

Ma1111er ofSerwce ofNotice of Hearmg.

                                             VIII.
                                          CONCL US ION

       WHEREFORE, the DIA respectfu lly requests that this Court grant the relief requested

herein and such other and fu rther re lief as may be just and proper.


Dated: December /   L( 20 16
                                               State Corporation "Deposit Insurance Agency", in
                                               its capacity as trustee and foreign representati ve of
                                               Foreign Economic Indus.trial Bank Limited,
                                               "Vneshpromban " td.




                                               Title: R presentative of the Financial Organizations·
                                               Liquidation Department


Dated: New York, cw York
                19 20 16
       December _,                             BLANK ROME LLP
                                               By:     /s/ Evan J. Zucker
                                                       Rick Antonoff
                                                       Barry N. Seidel
                                                       Evan J. Zucker
                                                       The Chrysler Building
                                                       405 Lexington Avenue
                                                       New York, NY I0174
                                                       (2 12) 885-5000

                                              Attorneys for Stale Corporation ·'Deposit
                                              Insurance Agency" in its Capacity as Trustee
                                              and Foreign Representative/or the Debtor




                                                 16
